NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN THOMPSON,                                  No.    19-35893

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00105-RJB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding


                          Submitted November 16, 2020**
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and BOUGH,*** District
Judge.

      Juan Diangelo Thompson appeals the district court’s affirmance of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act and supplemental security income

under Title XVI of the Act. We have jurisdiction under 28 U.S.C. § 1291 and 42

U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th

Cir. 2016), and we affirm.

      The administrative law judge (“ALJ”) was required to provide specific and

legitimate reasons for discounting the opinions of the examining providers. Lester

v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ properly evaluated the

longitudinal medical evidence and the medical opinion evidence and provided

specific and legitimate reasons supported by substantial evidence to discount the

opinions of the three examining providers, Dr. McDuffee, Dr. Anderson, and Dr.

Harmon. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017).

      The ALJ reasonably concluded that these opinions were inconsistent with

Thompson’s record of improvement when he was compliant with taking his

medication. The ALJ’s conclusion about these inconsistencies was further

supported by her finding that treatment notes contemporaneous to Thompson’s

examination by Dr. Anderson indicate that Thompson’s symptoms—particularly

his difficulty getting along well with others and handling difficult situations—were

well-controlled when he took his medication. Thompson’s argument that he was

compliant during the periods of these three examinations is unavailing because the


                                         2
record does not conclusively show he was compliant with taking his medications at

the time of each exam, and the record demonstrated that Thompson had a history

of noncompliance during the relevant time period. Additionally, the ALJ

determined that Thompson was an unreliable witness and an unreliable historian

due to numerous inconsistencies in his testimony and throughout the record, and

Thompson does not dispute this credibility finding on appeal.

      The ALJ’s conclusion that the providers’ opinions were inconsistent with

Thompson’s records from individual and group therapy sessions was supported by

substantial evidence. The ALJ recounted that Thompson frequently presented to

sessions with a pleasant, cooperative attitude, euthymic mood, logical thought

processes, intact cognitive function, good eye contact, and numerous other indicia

of mental status findings within a normal range. These findings were in conflict

with the examining providers’ reports of, for example, his tangential thought

processes and aggressive manner. Contrary to Thompson’s assertion, the ALJ

made her findings while also acknowledging the presence of abnormal findings in

the longitudinal record as well, such as times when Thompson presented with

depressed, anxious, or irritable mood. The ALJ is responsible for resolving such

ambiguities in the record, and “[w]e must uphold the ALJ’s decision [even when]

the evidence is susceptible to more than one rational interpretation.” Magallanes

v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989).


                                         3
      Similarly, the ALJ did not err when she concluded that the three examining

opinions were inconsistent with records from Thompson’s group therapy notes,

which revealed that Thompson was cooperative, pleasant, respectful, attentive,

polite, and receptive to others’ comments during sessions, in contrast to the three

examiners’ conclusions that Thompson would be unable to get along with others in

workplace settings. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th

Cir. 2010).

      The ALJ’s conclusion that Thompson’s symptoms were in part responsive to

situational stress was also based on substantial evidence. The ALJ detailed

numerous examples between 2012 and 2017 in which Thompson experienced

difficult situations or was noncompliant with treatment, resulting in an impact on

his symptoms. The ALJ’s conclusion that this evidence in the record was

inconsistent with the examiners’ conclusions was specific and legitimate, and

supported by substantial evidence.

      The ALJ did not err by giving little weight to the providers’ opinions

because they relied in part on Thompson’s self-reporting, which the ALJ found to

be unreliable due to multiple inconsistencies throughout the record. See id. at

1223. Thompson does not dispute these inconsistencies, nor does he challenge the

ALJ’s finding that he was not a reliable witness or historian of his own symptoms.

Contrary to Thompson’s argument, the ALJ noted that the three opinions relied


                                          4
only “in part” on self-reporting, thereby acknowledging that the examining

providers also relied on their own clinical observations and objective testing.

      The ALJ’s additional reasons for giving little weight to Dr. Anderson and

Dr. McDuffee’s opinions were also based on substantial evidence. The ALJ

provided a specific and legitimate reason for giving little weight to Dr. McDuffee’s

opinion because Dr. McDuffee’s conclusions contradicted the results of her own

mini-mental status exam. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005). The ALJ rejected Dr. Anderson’s opinion for the additional reasons that

Thompson made statements to Dr. Anderson that were inconsistent with his self-

reported psychiatric history elsewhere in the record to which Dr. Anderson did not

have access, and that Thompson presented with far more controlled symptoms at

treatment appointments that were contemporaneous with Dr. Anderson’s exam .

These were specific and legitimate reasons for giving little weight to Dr.

Anderson’s opinion. See Turner, 613 F.3d at 1223.

      AFFIRMED.




                                          5